DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.  
Claims 1 and 4-17 are pending.  Claim 1 is the subject of this FINAL Office Action.  Claims 4-17 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
	
Claim Rejections - 35 USC § 112- Indefiniteness - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
A. “redundant ejection nozzles”
	The metes and bounds of “a number of redundant ejection nozzles” are not clear because it is not clear how the ejection nozzles are redundant.  Merriam-Webster provide numerous different definitions of “redundant”: 
1	a: exceeding what is necessary or normal : SUPERFLUOUS
	b: characterized by or containing an excess
	specifically : using more words than necessary
	c: characterized by similarity or repetition
	// a group of particularly redundant brick buildings
	d chiefly British : no longer needed for a job and hence laid off
2: PROFUSE, LAVISH
3: serving as a duplicate for preventing failure of an entire system (such as a spacecraft) upon failure of a single component.

On the face of the claim, it is not clear which of these different definitions is intended in the instant claims.  The specification fails to provide more clarity: “In particular, the predefined moving scheme depends on the number of redundant ejection nozzles, i.e. the difference between the width of the print head and the width of the three-dimensional structure to be printed, preferably in pixels” (pg. 5, ll. 8-11).  It is not clear which definition of “redundant” from Merriam-Webster is required by this example in the specification to meet “the difference between the width of the print head and the width of the three-dimensional structure to be printed, preferably in pixels.”  No examples are given to explain this.  Even more, if the width of the print head is 10.3mm and the 3D structure width is 200mm, then it is not clear how one could have a non-whole number of nozzles measured in millimeters (e.g. 189.7mm redundant nozzles).  Thus, “a number of redundant ejection nozzles” is confusing in light of the claims and specification.
	Applicants amend to state “where the width of the print head is greater than the width of the specific layer of the three-dimensional structure to be printed.”  However, this completely fails to clarify how the ejection nozzles are redundant.  This only states that the print head is wider than the print layer, and is irrelevant to how the nozzles are redundant.
B. “the number of redundant ejection nozzles is a difference between a width of the 	print head and a width of the three-dimensional structure to be printed for a specific 	layer”
	The metes and bounds of the above clause are not clear because it is not clear what is subtracted from what; and how one calculates a whole number of nozzles from non-whole measures of size.  Specifically, the following is a mathematical formula: “the number of redundant ejection nozzles is a difference between a width of the print head and a width of the three-dimensional structure to be printed for a specific layer.”  This can be restated: # redundant nozzle = width 3D structure – width print head; or # redundant nozzle = width print head – width 3D structure.  It is not clear which equation is meant because the clause does not specific what is subtracted from what.
	Furthermore, if the width of the 3D object is 100mm and the width of the print head is 20.3mm, then 100mm-20.3mm=79.7mm.  It is not clear how 79.7mm is a measure of number of nozzles, much less how 79.7mm is converted to a number of nozzles.  
	Thus, “the number of redundant ejection nozzles is a difference between a width of the print head and a width of the three-dimensional structure to be printed for a specific layer” is confusing.
	The number of “redundant” nozzles is critical to determining whether the claims are novel or non-obvious because the prior art cited in the Non-Final Office Action teaches every limitation besides the confusing clauses above.  Thus, applying prior art would require speculation as to the scope of the claims.  See MPEP § 2173.06 (“where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).
	Applicants amend to state “where the width of the print head is greater than the width of the specific layer of the three-dimensional structure to be printed.”  This merely states that the print head is wider than the print layer.  This fails to clarify how a number of redundant nozzles equal a difference between width of print head (e.g. 121.23mm) and width of 3d object layer (e.g. 45.96mm), especially when that number is measured in cm/mm/m, etc., is a decimal, and is a very large number (e.g. 121.23-45.96=75.27mm).  In other words, how can there be 75.27 redundant nozzles? 
	In sum, the metes and bounds of the amended claims are so unclear that the Office cannot apply prior art without speculating.
	Response to Arguments
	The Office is not persuaded of error by Applicants argument in the Reply 04/12/2022 because (a) applicants arguments do not reflect the claims; and (b) the claims, even as amended, broadly encompass so many technically non-sensical embodiments that they are indefinite.  Applicants fail to address the functional element of redundant nozzles.  The instant claims are directed to a method of using a nozzle printer head, with “redundant” nozzles.  However, the claims fail to define in what way the nozzle are redundant.  Instead, the claims describe the number of nozzles.  Applicants point to the specification to explain the intended purpose of the redundant nozzles: 
there are always some deviations between the different ejection nozzles in one print head as they do not precisely eject the same amount of printing ink. In particular, there is always at least one inaccurately working nozzle ejecting significantly less amount of printing ink with each droplet due to clogging of the nozzle by cured printing ink or by contamination with e.g. foreign particles and impurities. The resulting deviations sum up with every new layer of printing ink (usually there are thousands of layers stacked above each other) to inequalities and non-uniformities in the printed three-dimensional structures.
	[ . . . ]
	It is herewith advantageously possible to ensure that all droplets deposited in one single position or pixel of the three-dimensional structure do not solely originate from one single ejection nozzle because if this ejection nozzle works inaccurately, the above mentioned unwanted inequalities and non-uniformities occur. In contrast, each position or pixel in the printed three-dimensional structure receives droplets from more than one ejection nozzle according to the present invention, so that potential deviations resulting from few inaccurate
working ejection nozzles are compensated for and averaged out, even if the location of inaccurately working nozzles changes due to clogging and declogging. The underlying idea is that in case the print head comprises a plurality of accurate ejection nozzles and e.g. one inaccurate ejection nozzle, there are no inequalities and non-uniformities in the printed three-dimensional structure, at all, if the e.g. one inaccurate ejection nozzle deposits a more or less constant number of droplets in almost each position or pixel of the three-dimensional structure. With other words: It must only be ensured that the e.g. inaccurately working ejection nozzle does not deposit all or most droplets in one single location or pixel of the three-dimensional structure but that the droplets of inaccurately working ejection nozzle are spread over an area of the three-dimensional structure being as large as possible during the whole printing process. Consequently, the method according to the present invention substantially increases printing accuracy and provides printing of three-dimensional structures which can serve as optical components, like lenses and in particular ophthalmic lenses, due to their improved quality

(Spec., pgs. 2-3).  However, this is not reflected in the claims.  The claims only state the number of nozzles, not how the nozzles are used.  For example, Applicants could easily amend the claims to recite (not necessarily verbatim) sending the print head back over that area with a different nozzle without stopping the print.  Instead, Applicants chose to claim the number of nozzles, and then label them “redundant” without explaining how or why they are redundant.  In other words, the Office takes no issue with the purpose of Applicants’ invention as disclosed in the specification; rather, that they fail to “particularly point[] out and distinctly claim[] the subject matter which the inventor or a joint inventor regards as the invention.”  The actual concept, as argued by Applicants, is to prevent the need to detect and clear the clogged or malfunctioning nozzle while the print job proceeds by assuming nozzles will clog.  To implement this, Applicants argue their invention is to send an inkjet print head over a first layer of build material including a first nozzle that deposits at a first pixel, deposit a second build material layer, then send inkjet print head over the second layer of build material including a second nozzle that deposits at the first pixel, without detecting a clog, malfunction, etc. or stopping the print.  In other words, to gain efficiency in printing by not stopping the print by assuming nozzles will clog and preventing uneven inkjet deposits by using a different nozzle for the same location in each layer.  The claims fail to claim this invention, much less with clarity.
	Although claim 1 states “wherein the method comprises a moving step, where the print head is moved relative to the deposited droplets, the moving step is performed between at least two consecutive of the depositing steps such that the droplets deposited in a same position in the at least two consecutive depositing steps are ejected at least partly from two different ejection nozzles,” yet this is also confusing.  It is unclear how, especially in light of the invention described in the specification, droplets deposited in a same position in the at least two consecutive depositing steps are ejected at least partly from two different ejection nozzles.  More specifically, if a first droplet is deposited in a first step using a first nozzle, and a second droplet in a second step using a second nozzle, how could those two droplets be only partially deposited/ejection by those two nozzles?  In other words, is there a third nozzle in the two steps?  Or is this Applicants attempt to state that both the first nozzle and the second nozzle can be clogged?
	The claims, even as amended, still encompass so many technically non-sensical embodiments that they are indefinite.  Applicants amend the claims to state “wherein the width of the print head is a number of ejection nozzles in pixels, wherein pixels are multiples of a distance between two adjacent nozzles.”  For explanation, the Office uses the following equation:
w = p = ny, or w = ny
Where w is print head width, p is pixels (integer), n is distance between nozzles (any number), and y is a multiple (any number).  Thus,
Nz = p = ny,
Where Nz is number of nozzles.  An example will suffice to show that the newly amended equation encompasses a large number of non-sensical embodiments:
W = 5.3mm x 2 = 10.6mm,
yet,
Nz = 10.6mm.
How can the number of nozzles be equal to 10.6?  Furthermore, how can the width of the print head be equal to the number of ejection nozzles in pixels when pixels is any multiple y of n?  For example, the multiple y could be 0.5, but this would yield a print head smaller than the ejection nozzles!  The claims remain confusing because the claim language encompasses so many non-sensical embodiments that make no sense.
	Once again, the Office suggests Applicants amend their claims to reflect the actual invention as argued by Applicants: send an inkjet print head over a first layer of build material including a first nozzle that deposits at a first pixel, deposit a second build material layer, then send inkjet print head over the second layer of build material including a second nozzle that deposits at the first pixel, without detecting a clog, malfunction, etc. or stopping the print.

Prior Art
	The following prior art is pertinent to shifting print head in layers subsequent to detected inkjet printhead nozzle defects: US 2016/0167298; US 2016/0342149; US 20160332383; US 2015/0352781; US 20150224709; US 20160101568; US 20190084239; US 20190084229.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743